DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 8, respectively, are objected to because of the following informalities:  In claim 1 line 6 and in claim 8 line 2, “brunches” should be “branches”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (US 20180074348; “Fujita”).
	Regarding claim 1, Fujita teaches an optical modulator comprising: a Mach-Zehnder modulator; and a processor 128 configured to control a bias of the Mach- Zehnder modulator [105] (e.g., fig. 6), wherein the Mach-Zehnder modulator {MZM} [105] (e.g., in box 105 is 
Thus claim 1 is met.

Allowable Subject Matter
Claim 8 is allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious a method of controlling an MZM comprising…controlling a first bias signal for controlling an operation point of the first Mach-Zehnder interferometer in such a manner as to minimize the frequency component of the low-frequency signal included in the optical signal; after the controlling of the first bias signal is ended, controlling a second bias signal for controlling an operation point of the second Mach-Zehnder interferometer in such a manner as to minimize the frequency component of the low-frequency signal included in the optical signal; and after the controlling of the second bias signal is ended, controlling the phase bias signal in such a manner as to maximize the frequency component of the low-frequency signal included in the optical signal in combination with the rest of claim 8.
It is noted that claim 8 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious an MZM comprising… wherein the processor controls the first bias signal and the second bias signal in such a manner as to reduce the frequency component of the low-frequency signal included in the optical signal in combination with the rest of claim 2.

The prior art, either alone or in combination, does not disclose or render obvious wherein an intensity of output light of the Mach-Zehnder modulator changes on a specified cycle with respect to a voltage of the third bias signal, and an amplitude of the low-frequency signal is set to 1/2 of a voltage corresponding to the cycle in combination with the rest of claim 6.
It is noted that claim 6 is allowable because the unique combination of each and every specific element stated in the claim.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawakami et al. (US 10313015) also teaches IQ modulators having a dithering unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874